On July 31, 1912, defendants in error sued plaintiff in error in the district court of Oklahoma county, upon a certain promissory note. After answer filed there was trial to the court and judgment for plaintiffs for the amount due on the note, after allowing defendant a credit of $25, which was all he asked. After motion for new trial was filed and overruled defendant brings the case here, alleging that the "judgment is contrary to the evidence and contrary to law," and "the evidence is insufficient to sustain the judgment," and "the court erred in overruling the motion for a new trial." The motion to dismiss the appeal is sustained for the reason that the appeal is frivolous. In Kirkland et al. v. Trezevant etal., 38 Okla. 445, 134 P. 1198, this court, quoting approvingly from Johnson v. St. Paul, etc., Co., 68 Minn. 408, 71 N.W. 619, said:
"* * * We are of the opinion that an appellate court has the inherent power to dismiss an appeal which is manifestly *Page 316 
and palpably frivolous and without merit. This power is necessary in order to prevent the court itself from being imposed upon and the administration of justice itself being trifled with and perverted for mere purpose of delay."
Dismissed.